DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Baura et al (7149576).  Baura shows in figure 3 the use of at least 4 electrodes placed on the chest (e.g. 306, 308, etc.) to inject current and sense electrical parameters to determine a time dependent impedance signal for calculating values of stroke volume (e.g. col. 3, line 50 using the Sramek-Bernstein equation, figure 5, element 512, col. 14, line 66 to col. 15, line 1, etc.), heart rate, and cardiac output with a differential amplifier (e.g. abstract, col. 6, lines 5-25, etc.) and for calculating thoracic fluid (e.g. appendix 1, col. 41, etc.) where the impedance indicates respiration (e.g. col. 20, line 38, etc.) where the electrodes are used to detect the ECG to determine hr and hrv (e.g. col. 14, lines 28-36, col. 32, col. 7, lines 57-67, etc.) and allows the sensed information to be transmitted to a central monitoring station or cellular telephone (e.g. col. 7, lines 40-55, col. 31, lines 5-25, col. 29, lines 45-65, appendix II, etc.).  Baura also discloses that the ECG can be used in wavelet processing to determine R points during arrhythmias for arrhythmia detection (e.g. col. 33, line 53-col. 34, line 25, in the alternative, see the 103 below).
As to the new limitation of the system being flexible, the system of Baura is flexible since it can adapt to changing requirements, such as being used on different sized patients, and since it can be flexed (e.g. col 7, line 59, col 16, line 16, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 and, in the alternative, claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Baura et al.  Baura discloses the claimed invention except for using the impedance to calculate the respiration rate and in the alternative, using the ECG to determine an arrhythmia.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Baura, with using the impedance to calculate the respiration rate and using the ECG to determine an arrhythmia, as is well known and common knowledge in the art (mpep 2144), to provide the predictable results of determining how fast or slow the patient is breathing using a sensed parameter that indicates respiration to determine if therapy is required for the patient, and using the conventional and time tested way of accurately determining whether the patient is experiencing an arrhythmia using the simple and inexpensive method of electrodes and ecg.
Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment and as described in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/1/22